Citation Nr: 1708135	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was previously before the Board, and, in January 2013, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is unable to secure and maintain substantially gainful employment due to his previously service-connected disabilities, and he meets the schedular requirement for TDIU.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is presently receiving a 60 percent disability rating for his service connected cardiac condition.  He therefore meets the schedular rating criteria for TDIU.  38 C.F.R. § 4.16(a).  He is also assigned ratings for the following disabilities: peripheral neuropathy; diabetes; tinnitus; facial scars; bilateral hearing loss; erectile dysfunction.  The Veteran has been assigned a combined disability rating of 70 percent from May 2001; 80 percent from May 2008; and 90 percent from March 2016.

In an August 2006 application for TDIU, the Veteran reported that he worked as a technician at General Motors until January 2000.  He stated that he did not have any education beyond high school, and that he had not obtained additional education since he stopped working.  Finally, he reported that he was unable to secure and maintain gainful employment.  

In a February 2016 VA audiological examination, a VA examiner indicated that the Veteran's hearing impacts the Veteran's ability to work.

In a March 2016 VA cardiac examination, a VA examiner indicated that - although sedentary work is still possible - it was not recommended that the Veteran perform physically demanding work due to his previously service-connected cardiac condition.  

In a March 2016 VA neurological examination, a VA examiner indicated that employment requiring prolonged standing or walking could not be recommended due to the Veteran's previously service-connected neuropathy.  

The evidence clearly indicates that the Veteran is no longer able to perform non-sedentary employment due to his previously service-connected conditions.  The Veteran's previous work history indicates that the Veteran's sole profession for decades was working as a technician for General Motors; which he is no longer able to perform due to his service-connected disabilities.  Additionally, the evidence does not clearly demonstrate that the Veteran has training or education to obtain additional sedentary employment, and - although it is certainly conceivable that the Veteran would be able to obtain some form of sedentary employment -  marginal employment, however, is not an example of substantially gainful employment.  Ortiz-Valles, 28 Vet. App. 65 (2016).  

Therefore, the weight of the evidence indicates that it is as likely as not that the Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  The evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to TDIU is granted.

 
ORDER

Entitlement to a TDIU is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


